DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 5 is directed to “[a]pplication” of the PLA-g-CS nanowhiskers of Claim 4 in food packaging, medicine, and composite materials.  The term “application” in Claim 4 is interpreted as equivalent to the term “use”.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it amounts to a “use” claim that does not purport to claim a process, machine, manufacture, or composition of matter.  See In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961) ("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101"); see also MPEP 2173.05(q).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hardiansyah et al. (Journal of Polymer Research, 2015, vol. 22, issue 59, p. 1-10) in view of Wan et al. (Acta Biomaterialia, 2008, vol. 4, p. 876-886).
Regarding Claim 4, Hardiansyah teaches nanofibers formed from a blend of chitosan (CS) and polylactic acid (PLA).  The nanofibers are described as promising candidates for tissue engineering scaffolds (p. 1, Abstract, Introduction).  The average diameter of the nanofibers ranged from approximately 200 nm up to 881 nm.  The diameter is increased or decreased by controlling the concentration of CS (p. 5, Fig. 2; Morphology of nanofibers, first full paragraph).  Hardiansyah does not teach a PLA grafted CS (PLA-g-CS).
In the same field of endeavor, Wan teaches that fibrous CS scaffolds usually appear to be mechanically weak.  While blending with PLA can increase the strength of chitosan, the blends show only limited miscibility.  Wan teaches grafting PLA onto CS as an alternative to blending.  The PLA-g-CS was used to form fibrous scaffolds having significantly improved mechanical properties (p. 877, second and third full paragraphs).  The diameter may be controlled by varying the concentration of the PLA-g-CS solution used to form the nanofibers (p. 885, Conclusion).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hardiansyah in view of Wan to employ PLA-g-CS rather than a blend of PLA and CS in order to achieve significant improvements in mechanical properties arising from improved miscibility between the two components while retaining the ability to control fiber diameter and morphology by varying concentration of the nanofiber spinning solution.
Neither Hardiansyan nor Wan teach the processing steps recited in Claim 1.  Nevertheless, Claim 4 is drawn to a product rather than a process.  Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process. See MPEP 2113(I).
Modification of Hardiansyan in view of Wan results in nanofibers formed from PLA-g-CS having an average diameter of approximately 200-881 nm.  The term “nanowhisker” is not expressly defined by the specification.  Figure 2 illustrates that the claimed nanowhiskers have a fibrous structure.  The examples in the instant specification illustrate nanowhiskers having an average diameter ranging from 281.1-996.2 nm.  Thus, based on the instant specification, it is evident that the claimed “nanowhisker” encompasses fibers having an average diameter comparable to the range disclosed by Hardiansyan.  
The combination of Hardiansyan and Wan teach toward a product formed from a composition identical to the claimed PLA-g-CS, having a structure which reads on a nanowhisker as described by the instant specification.  Therefore, modification of Hardiansyan in view of Wan as applied above reads on Claim 4.

Allowable Subject Matter

Claims 1-3 are allowed.  The following is an examiner’s statement of reasons for allowance:
Claim 1 is drawn to a method for preparation of a PLA-g-CS nanowhisker.  The method comprises two steps: (1) preparation of PLA-g-CS, and (2) preparation of a PLA-g-CS nanowhisker.  The prior art fails to teach the specific features of steps (1) and (2) as recited in Claim 1.
Processes for preparing PLA-g-CS in a manner similar to the claimed step (1) are known in the art.  For example, Skotak et al. (Biomacromolecules, 2008, vol. 9, p. 1902-1908) teaches a one-pot synthesis for grafting L-lactide onto CS via ring opening polymerization (Abstract).   Chitosan is dissolved in methanesulfonic acid, which serves as an acid catalyst.  L-lactide monomer is then added to the mixture and subjected to ring opening polymerization to form PLA-g-CS (p. 1903, Chitosan Grafting with L-Lactide).  The reaction is carried out for a period of 4 hours.  The reaction takes place under an inert atmosphere.  Skotak employs argon rather than nitrogen as claimed, although these gases are generally recognized in the art as equivalents for the purpose of providing an inert atmosphere.  Skotak’s grafting reaction is carried out at a temperature of 40°C, which falls well below the claimed lower grafting temperature of 120°C.  
Yuan et al. (CN101580556A; machine translation) teaches a method for preparing a graft copolymer with CS as the main chain.  The method is carried out under an inert gas such as nitrogen or argon.  The hydroxide or amino groups in CS are used to initiate ring opening polymerization of a cyclic ester monomer (Abstract).  The cyclic ester may be L-, D-, or D,L-lactide (p. 3, line 1).  Polymerization is carried out at a temperature of 50-150°C in the presence of a catalyst (p. 2, lines 21-24).  The polymerization time is 10-100 hours (p. 2, lines 24-25).  This falls well above the claimed upper limit of 5 hours.  Yuan’s method also employs a solvent (p. 2, lines 19 and 38-39).  
Skotak and Yuan represent the closest prior art with respect to the claimed step (1).  As discussed above, neither reference teaches all limitations of the claimed step.  
The closest prior art with respect to the claimed step (2) is Jie et al. (CN103059319A, cited in Applicant’s IDS; machine translation referred to herein).  Jie teaches a method for preparation of a chitin nanofiber.  Chitin is dissolved in a solvent to obtain a chitin solution; a nonsolvents is added to gradually precipitate chitin from the solution; all substances except chitin and water are removed; chitin is dispersed; and the dispersion medium is removed to obtain chitin nanofibers (Abstract).  
The solvent for dissolving chitin contains water, urea, LiOH, and NaOH (p. 2, line 24 - p. 3, line 6).  The chitin and solvent composition are mixed, frozen, and thawed to obtain a chitin solution (p. 3, lines 8-9).  The chitin may be dispersed using devices such as ultrasonic homogenizers (p. 4, lines 3-4) and isolated using centrifugation and dialysis (p. 3, lines 26-29).  
While Jie’s method contains processing steps and conditions similar to the claimed step (2), the method relates to processing of chitin rather than chitosan or PLA-g-CS.  One of ordinary skill in the art would find no motivation to either substitute Jie’s chitin with PLA-g-CS or to use Jie’s method in processing of PLA-g-CS nanofibers like those of Skotak or Yuan.  Therefore, the claimed invention is neither anticipated by nor obvious over the closest prior art.
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claim 1 and dependent Claims 2-3 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762